Citation Nr: 0935728	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-08 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for cardiomyopathy.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to 
February 1998, and from September 2001 to May 2003.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania.

The Veteran's appeal was previously before the Board in 
December 2008, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

The Veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in June 2008.  
A transcript of the hearing is associated with the Veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is of the opinion that further development is 
required before the Board decides this appeal.  In this 
regard, the Board notes that during the June 2008 
videoconference hearing, the Veteran indicated that he was 
submitting additional medical evidence which had not yet been 
considered by the RO, with a waiver of initial RO 
consideration of that evidence.  See June 2008 Video 
Conference hearing transcript.  The Board notes, however, 
that there is no medical evidence currently associated with 
the Veteran's claims file that was submitted at the time of 
the June 2008 hearing.  In fact, the only medical evidence 
currently associated with the claims file that was submitted 
after the June 2008 hearing is the March 2009 VA examination 
report.  Furthermore, the July 2009 supplemental statement of 
the case indicates that there was no evidence submitted at 
the June 2008 hearing.

The procurement of potentially pertinent medical records 
referenced by the Veteran is required.  As it appears that 
there may be available medical records that are not presently 
associated with the claims folder, a remand is required.  See 
38 C.F.R. § 3.159(c)(2).

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  Request that the Veteran indicate 
whether he did submit any additional 
medical evidence at the June 2008 hearing.

2.  If it is determined that the Veteran 
did submit additional medical evidence at 
the June 2008 hearing, undertake 
appropriate development to obtain a copy 
of the evidence through official channels.  
If efforts are unsuccessful in obtaining 
any such evidence, document the efforts to 
obtain the records, and request the 
Veteran and his representative to provide 
a copy of the outstanding evidence to the 
extent they are able to do so.

3.  Readjudicate the Veteran's claim for 
service connection for cardiomyopathy.  If 
the benefit sought on appeal is not 
granted, he and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




